Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/19/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Drawing objections in the Office action of 11/29/2021 are withdrawn. Replacement drawings of 02/28/2021 are acceptable.  
Specification objections in the Office action of 11/29/2021 are withdrawn. Amendments to specification have been entered.
Claim rejection under 35 U.S.C. § 112 in the Office action of 11/29/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Electro-mechanical lock core as claimed in independent claims 1, 6, 9, 13, 17, and 21 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 8,973,417 (Bench et al.) discloses electro-mechanical lock, in Figures 1-15, 1. an electro-mechanical lock for use with a lock device having a locked state and an unlocked state, the electro-mechanical lock comprising: 
an operator actuatable input (key; abstract); 
a lock interface, the operator actuatable input selectively coupleable to the lock interface, whereby an operator actuatable input actuation results in a lock interface actuation when the operator actuatable input is coupled to the lock interface, the lock interface coupleable to the lock device (key can be electronically programmed or normal user key to open a lock; abstract), 
whereby the operator actuatable input actuation, with the operator actuatable input coupled to the lock interface and the lock interface coupled to the lock device, is capable of moving the lock device from the locked state toward the unlocked state (a first position locking the core with housing, and a second position releasing the core; Col.3, L33-36); 
a motor 8 comprising a threaded motor drive shaft having a helical motor drive shaft thread (lacks disclosure) and a threaded motor drive shaft longitudinal axis; and 
an actuator (36, 37; Col.5, L37-49) having a helical actuator thread (lacks disclosure) threadedly engaged with the helical motor drive shaft thread, the actuator constrained against rotation with the threaded motor drive shaft, whereby a rotation of the motor drive shaft about the threaded motor drive shaft longitudinal axis causes an axial displacement of the actuator along the threaded motor drive shaft longitudinal axis along a travel of the actuator, the actuator displaceable by the rotation of the motor drive shaft between an engaged position operable to couple the operator actuatable input to the lock interface and a disengaged position, the actuator actuatable by an actuation of the motor in a first direction to a stop position, in the stop position a barrier blocking further axial displacement of the actuator (lacks disclosure), whereby a further actuation of the motor in the first direction creates a frictional force between the helical actuator thread and the helical motor drive shaft thread; wherein the barrier comprises a spherical barrier surface blocking further axial displacement of the actuator (lacks disclosure) (Col.5, L37-67), 
an electronic controller (Col.6, L60-67), the motor selectively driven by the electronic controller (Col.7, L35-42),     
Bench is silent about (a) a threaded motor drive shaft having a helical motor drive shaft thread, a helical actuator thread threadedly engaged with the helical motor drive shaft thread, a barrier blocking further axial displacement of the actuator, and the barrier comprises a spherical barrier surface blocking further axial displacement of the actuator (Claims 1, 9, and 21), (b) a position sensor operable to sense a sensed position of the actuator along the travel of the actuator, and communication with electronic controller, which controls the motor (Claim 6), (c) the motor is a stepper motor, wherein the motor produces a peak torque during the actuation of the motor in the first direction to the stop position that is sufficient to cause the further actuation of the motor in the first direction to rotate the motor drive shaft a rotational distance creating the frictional force, the stepper motor operating in steps that rotate the motor drive shaft a step distance less than the rotational distance creating the frictional force (Claim 13), and (d) the stop is a bumper having a bumper compatibility, the helical motor drive shaft thread having a helical motor drive shaft thread compressibility, the helical actuator thread having a helical actuator thread compressibility, the bumper compressibility being at least 2 times more compressible than the helical motor drive shaft thread compressibility, the bumper compressibility being at least 2 times more compressible than the helical actuator thread compressibility (Claim 17).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  For instance, US 8,544,303 (Anderson) discloses in Figures an electro-mechanical lock as claimed with motor 40 and electronic module 48 except for (a) a threaded motor drive shaft having a helical motor drive shaft thread, a helical actuator thread threadedly engaged with the helical motor drive shaft thread, a barrier blocking further axial displacement of the actuator, and the barrier comprises a spherical barrier surface blocking further axial displacement of the actuator (Claims 1, 9, and 21), (b) a position sensor operable to sense a sensed position of the actuator along the travel of the actuator, and communication with electronic controller, which controls the motor (Claim 6), (c) the motor is a stepper motor, wherein the motor produces a peak torque during the actuation of the motor in the first direction to the stop position that is sufficient to cause the further actuation of the motor in the first direction to rotate the motor drive shaft a rotational distance creating the frictional force, the stepper motor operating in steps that rotate the motor drive shaft a step distance less than the rotational distance creating the frictional force (Claim 13), and (d) the stop is a bumper having a bumper compatibility, the helical motor drive shaft thread having a helical motor drive shaft thread compressibility, the helical actuator thread having a helical actuator thread compressibility, the bumper compressibility being at least 2 times more compressible than the helical motor drive shaft thread compressibility, the bumper compressibility being at least 2 times more compressible than the helical actuator thread compressibility (Claim 17).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675